444 F.2d 1095
In the Matter of the Grand Jury Subpoena Duces Tecum ofRaymond J. RYAN, Appellant.
No. 23343.
United States Court of Appeals, Ninth Circuit.
July 30, 1971.

Herbert J. Miller, Miller, McCarthy, Cassidy & Larroca, Washington, D.C., Orrick, Dahlquist, Herrington & Suitcliffe, San Francisco, Cal., for appellant.
Harold T. Joyce (argued), Dept. of Justice, Washington, D.C., Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG, MERRILL, and ELY, Circuit Judges.
PER CURIAM:


1
This court's opinion in the subject cause (430 F.2d 658 (9th Cir. 1970)) has been reversed by the Supreme Court of the United States, sub nom., United States v. Ryan, 402 U.S. 530, 91 S.Ct. 1580, 29 L.Ed.2d 85 (1971).  In its reversing judgment, the Supreme Court remanded the cause to our court 'for further proceedings in conformity with the opinion of (the Supreme) Court.'


2
Pursuant to the Supreme Court's opinion, the appeal to this court should now be, and it hereby is


3
Dismissed.